Citation Nr: 0418689	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  98-19 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased evaluation for dysthymic 
disorder, formerly evaluated as conversion reaction (formerly 
diagnosed as a brain concussion), evaluated as 10 percent 
disabling prior to November 7, 1996; evaluated as 30 percent 
disabling prior to June 5, 2003; and evaluated as 70 percent 
disabling from June 5, 2003.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from January 1955 to February 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  Subsequently, the case was transferred to the RO in 
St. Petersburg, Florida

The procedural history shows that the veteran sustained a 
head injury during service.  The RO granted service 
connection in a March 1957 rating decision and assigned a 50 
percent rating for residuals of a brain concussion.  In an 
October 1957 rating decision, the RO reduced the rating 
effective in August 1957 and redefined the service-connected 
disorder as a conversion reaction.  Since then, the veteran 
has received a 10 percent rating for residuals of a 
conversion reaction, formerly called residuals of a brain 
concussion.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The appellant's service-connected dysthymic disorder, 
formerly evaluated as conversion reaction (formerly diagnosed 
as a brain concussion) prior to and from November 7, 1996, is 
manifested by depression and severe headaches, with a poor 
prognosis and total disability, socially, emotionally, and 
industrially.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for 
dysthymic disorder prior to and from November 7, 1996, 
formerly evaluated as conversion reaction (formerly diagnosed 
as a brain concussion) are met.  38 U.S.C.A. §§ 1155, (West 
2002); 38 C.F.R. §§ 4.7, 4.124a, 4.132, Diagnostic Code 8045-
9402 (1996), amended by 38 C.F.R. § 4.130, Diagnostic Code 
8045-9433 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

In light of the decision below the Board finds that the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  Pertinent identified medical and 
other records have been obtained, including Social Security 
Administration records, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.

The Board notes that the veteran submitted additional medical 
evidence in June 2004 without submitting a waiver of RO 
consideration.  In light of the favorable decision below, the 
Board will address this issue on appeal without remanding the 
case for RO consideration of this new evidence.

II. Dysthymic disorder, formerly evaluated as conversion 
reaction (formerly diagnosed as a brain concussion)

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2003); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2003).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2003), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2003).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must determine whether the law or regulation 
identifies the type of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
The new provision should not be applied to the claim if it 
would produce retroactive effects.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits.").  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  For any date prior to the 
effective date of a revised regulation, the Board cannot 
apply the revised regulations.

With respect to the issue on appeal, the RO considered both 
the old regulations and the new regulations.  Therefore, the 
appellant and his representative were given notice of the old 
and new regulations for these disorders and have had an 
opportunity to submit evidence and argument related to both 
regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  With an 
increased rating claim, "the present level of disability is 
of primary importance."  Francisco at 58.

The Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, formerly 
set forth in 38 C.F.R. §§ 4.125-4.132 (1996) (redesignated as 
38 C.F.R. §§ 4.125-4.130 (2003)).

The veteran has been evaluated on numerous occasions for 
under 38 C.F.R. § 4.132, Diagnostic Code 8045-9400.  However, 
38 C.F.R. § 4.132 was redesignated, effective November 7, 
1996, as 38 C.F.R. § 4.130, which includes new rating 
criteria under Diagnostic Code 8045-9433.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply. VAOPGCPREC 3-2000 (April 10, 
2000), published at 65 Fed. Reg. 33,422 (2000). The "new" 
criteria are not applicable to rating a disability prior to 
the effective date of the change in the regulations, or prior 
to November 7, 1996.  The Board notes that the veteran has 
been denied an increased rating by the RO under both the 
"old" and "new" rating criteria.

Pursuant to Diagnostic Code 9402, prior to November 7, 1996, 
the evaluation of the veteran's service-connected disorder 
turned on the severity of his overall social and industrial 
impairment.  The Rating Schedule provided for a 50 percent 
disability rating was assigned when the ability to establish 
or maintain effective or favorable relationships with people 
was considerably impaired, or when by reason of 
psychoneurotic symptoms, the veteran's reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  The criteria 
for the next higher rating, 70 percent, under the same 
Diagnostic Code, are applicable when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or maintain employment.

A 100 percent evaluation was warranted (1) when the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
(2) where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or (3) where the 
veteran was demonstrably unable to obtain or retain 
employment.  Diagnostic Code 9402 (1996).  It should be noted 
that the criteria set forth in 38 C.F.R. § 4.132, Diagnostic 
Code 9433, for a 100 percent evaluation are each independent 
bases for granting a 100 percent evaluation.  See Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite." 38 U.S.C.A. § 7104(c) 
(West 1991).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) Scale score 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DSM-IV, p. 32).  GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  Scores ranging 
from 31 to 40 represent major impairment in several areas 
such as work, family relations, judgment, thinking, or mood 
(e.g., neglects family and is unable to work).  Scores 
ranging from 11 to 20 represent some danger of hurting self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute). See generally Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).

Under the amended criteria, Diagnostic Code 9402 was 
eliminated.  The RO considered the veteran's dysthymic 
disorder under Diagnostic Code 9433.  Effective November 7, 
1996, a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The highest rating of 100 percent under this diagnostic code 
is warranted when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  The common symptoms 
include totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes, associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8045, which governs 
evaluations of brain disease due to trauma, purely 
neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated diagnostic code (e.g., 8045-9402). Purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under Diagnostic Code 9304. This 
10 percent rating will not be combined with any other rating 
for a disability due to brain trauma. Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma. 38 
C.F.R. §§ 4.124a, Diagnostic Code 8045 (2003).

In considering the veteran's claim for an increased rating 
for his service-connected generalized anxiety disorder, the 
Board is of the opinion that a disability evaluation of 100 
percent is warranted because the evidence of record shows 
that the veteran has been demonstrably unable to obtain or 
retain employment during the pendency of this claim. 
Diagnostic Code 8045-9402 (1996).

In December 1995, the veteran filed a claim for a rating in 
excess of 10 percent.  He reported that he had been 
experiencing traumatic headaches for the previous two years, 
which interfered with his ability to hold employment.  The 10 
percent rating for residuals of a conversion reaction, 
formerly called residuals of a brain concussion was protected 
because it was continuously in effect for over 20 years.  
38 C.F.R. § 3.951.

The veteran contends that his service-connected dysthymic 
disorder with headaches warrants ratings in excess of those 
assigned during the pendency of this appeal.  The RO has 
obtained Social Security Administration records, private 
psychiatric records, and VA examination and treatment 
records. 

VA examined the veteran in March 1996.  The examiner 
diagnosed the veteran with headaches but no mental disorder.  
However, VA examined the veteran again in January 1997.  The 
RO requested that a Board of two examiners review the 
evidence of record and determine whether a relationship 
existed between any diagnosed mental disorder and the 
service-connected conversion reaction.  The Board of 
examiners diagnosed the veteran with adjustment disorder with 
depressive features and post-traumatic headaches, and a GAF 
of 65.  The examiners elaborated that the veteran's 
depressive symptoms appeared to be related to the chronic 
headaches.  They added that it appeared that someone had 
classified the veteran's headaches as a form of conversion 
disorder, which should have been diagnosed as an Axis III 
disorder and not a mental condition.

The Board has considered the March 1996 VA examination report 
that reflects no diagnosis of a psychiatric disorder.  The 
Board finds, however, that it lacks probative weight in 
comparison with the January 1997 VA examination Board and the 
subsequent evidence of record. The January 1997 VA examiner 
links the headache disorder to the psychiatric disorder back 
to the date of the claim in December 1995.

In April 1997, a VA counseling psychologist concluded that it 
was not reasonably feasible that the veteran would benefit 
from VA vocational rehabilitation services. Based on a review 
of the record, the VA counseling psychologist noted that the 
psychological assessments indicated that the veteran's 
prognosis was guarded with respect to him benefiting from 
vocational rehabilitation.  The VA records revealed that the 
veteran had significant cognitive deficits that interfered 
with his memory, concentration, abstract reasoning, and new 
learning.  In addition, the veteran's ability to adjust to 
any type of work situation from a social and emotional 
standpoint was highly questionable.  The veteran had 
interpersonal and communication difficulties and he had a low 
tolerance of stress.  The veteran also complained of severe 
tension headaches to the point of missing several days of 
work from time to time and he had limited insight into his 
own limitations.  Based on interviews with the veteran, 
review of available medical records, and consultation with 
licensed psychologists and certified rehabilitation 
counselors as well as a neuropsychologist at the VA Medical 
Center, the examiner concluded that it was not reasonably 
feasible that the veteran would achieve a vocational goal.  
The examiner added that the veteran's inability to 
participate in a vocational rehabilitation program was 
associated with his service-connected residuals of head 
trauma.

According to a June 2003 VA industrial survey report, the 
examiner echoed the findings of the April 1997 VA counseling 
psychologist's report.  The examiner assessed that she did 
not feel that the veteran had the ability to function on a 
job and his recent work history bears this out.  He had 
difficulty remembering tasks and his performance had been 
inadequate.  His cognitive functions and insight hampers his 
ability to work and overall functioning, and his migraines 
and depression factored into this overall picture.

The Board finds the foregoing evidence compelling in support 
of the veteran's claim for an increased rating.  The Board 
finds the evidence shows that the veteran is demonstrably 
unable to obtain or retain employment as a result of his 
headaches and dysthymia during the pendency of this claim. 
Diagnostic Code 9402 (1996).

The Board has considered the veteran's 1999 Social Security 
Administration decision that denied him disability benefits.  
The Board is not bound by the findings of other government 
agencies.  Furthermore, although the GAF scores hovered 
around 65 until recently, the Board points out that the 
veteran's service-connected headaches and dysthymia 
contribute to the veteran's overall inability to work.  The 
record shows that the veteran has been unable to maintain 
employment.  He has worked as a part-time telemarketer for 
short periods of time. 

The Board finds that the evidence supports a 100 percent 
rating for headaches and dysthymia, and that the veteran is 
totally disabled as a result.  .


ORDER

Entitlement to a 100 percent rating for headaches and 
dysthymia prior to and from November 7, 1996, is granted, 
subject to the provisions governing the payment of monetary 
benefits.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



